Citation Nr: 9907687	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for inflammatory bowel 
disease.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sleep apnea.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from June to October 1953.  

By rating in December 1953, service connection for a stomach 
and rectal disorder was denied by the RO.  The veteran was 
notified of this decision and did not appeal it.  Service 
connection for inflammatory bowel disease (previously 
characterized as a rectal disorder), was denied by the RO by 
rating action in August 1988.  The veteran and his 
representative were notified of this decision and did not 
appeal it.  

Service connection for sleep apnea was denied by the Board of 
Veterans' Appeals (Board) in May 1991.  The veteran and his 
representative were furnished a copy of this decision.  

This appeal is from a January 1993 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen claims of service connection for inflammatory bowel 
disease and sleep apnea.  A personal hearing at the RO was 
conducted in January 1994.  In August 1998, a hearing was 
held at the RO before a traveling member of the Board.  

In a letter dated in February 1997, the veteran inquired 
regarding the status of a dental claim filed in 1993 and a 
letter he received from the RO concerning this matter in 
September 1993.  This matter is not inextricably intertwined 
with the issues developed and certified for appellate review.  
It is referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  Service connection for inflammatory bowel disease was 
denied by an unappealed rating action of the RO in August 
1988 which reopened a previously denied claim of service 
connection for a rectal disorder, but found that inflammatory 
bowel disease was not manifested in service and was not shown 
to be related to service.  

2.  The additional evidence received since the August 1988 
rating decision does not tend to show that inflammatory bowel 
disease is related to service and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  

3.  Service connection for sleep apnea was denied by the 
Board in May 1991 based essentially on findings that the 
disorder was not manifested in service or for many years 
thereafter, and was not shown to be related to service.  

4.  The additional evidence received since the May 1991 Board 
decision either is cumulative or does not tend to relate the 
veteran's sleep apnea to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for inflammatory bowel 
disease.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for sleep apnea.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.156(a), 
20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for inflammatory bowel 
disease was last finally denied by the RO in August 1988, and 
service connection for sleep apnea was denied by the Board in 
May 1991.  To reopen claims which were previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, No. 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
1991). 38 C.F.R. § 3.303 provides in pertinent part:  

(a)  Service connection connotes many 
factors but basically it means that the 
facts, shown by evidence, establish that 
a particular injury or disease resulting 
in disability was incurred coincident 
with service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  

(d)  Postservice initial diagnosis of 
disease.  Service connection may be 
granted for any disease diagnosed after 
discharge, when all the evidence, 
including that pertinent to service, 
establishes that the disease was incurred 
in service.  Presumptive periods are not 
intended to limit service connection to 
diseases so diagnosed when the evidence 
warrants direct service connection.  


Inflammatory Bowel Disease

The evidence of record at the time of the last final rating 
decision in August 1988 included the veteran's separation 
examination which showed no abnormalities of the abdomen, 
viscera, anus or rectum; external skin tags were noted.  
Private hospital records showed treatment for a head injury 
from an industrial accident in October 1969; treatment for 
residuals from an automobile accident in August 1974 and 
August 1975, and abdominal symptoms diagnosed as ulcerative 
colitis in November 1987 and March 1988.  The evidentiary 
record also included a VA examination in May 1976, which 
showed a normal digestive system except for several tags from 
hemorrhoids and a normal genitourinary system, and a June 
1988 VA examination which included the diagnosis of 
inflammatory bowel disease.  

Based on this evidence, the RO, by rating action of August 
1988, denied service connection for inflammatory bowel 
disease on the basis that the evidence did not show that it 
was manifested in, or related to, service.  

The evidence added to the record since the May 1996 rating 
decision includes VA medical records from 1987 to 1992 
(including duplicate copies); letters from the Social 
Security Administration (SSA); duplicate copies of various 
records from the veteran's claims file; private medical 
records for treatment of a sleep disorder in January and 
February 1989, and transcripts of personal hearings before 
the RO in January 1994 and before the a traveling member of 
the Board in August 1998.  

The additional VA medical records show treatment for several 
medical problems, including continued medical care for 
ulcerative colitis from 1987 to 1992.  These additional 
medical records are not new, but are merely cumulative of 
evidence previously of record.  They merely show that the 
veteran requires ongoing treatment for inflammatory bowel 
disease, a fact that is not in dispute.  

SSA records and private medical records showing treatment for 
sleep apnea are not relevant to the issue of service 
connection for inflammatory bowel disease.  They do not bear 
directly and substantially upon this issue; hence, they 
cannot be said to be new and material.  38 C.F.R. § 3.156.  

At a personal hearing before the RO in January 1994, the 
veteran testified that he was treated for an "itchy rectum 
and stomach pain" by a private doctor prior to and after 
service, and believed that his bowel problem was aggravated 
during service.  

At the personal hearing in August 1998, the veteran testified 
that he was told by the RO that his claims were previously 
denied because there was no evidence of treatment for 
inflammatory bowel disease or sleep apnea in the claims 
folder.  The veteran testified that he went to the RO and 
copied all of the pertinent records contained in the claims 
file concerning these issues and resubmitted them "to prove 
that they were on record" (page 8), and that this evidence 
should be considered new and material.  

At this point, the Board notes that one of the records that 
the veteran reportedly copied from the claims file and 
resubmitted was a letter from W. S. Serri, M.D., dated in 
July 1953.  The original copy is not in the claims file at 
present and there is no indication in the record whether it 
was previously considered.  Dr. Serri stated that the veteran 
"was under my care from February 1953 until June 1953 for 
chronic constipation with associated rectal prolapse."  Dr. 
Serri's statement, even if considered new evidence, is not 
probative of the issue at hand.  It does not provide any 
additional information regarding whether the veteran's 
inflammatory bowel disease was incurred in or aggravated by 
service.  It does appear to confirm the veteran's assertion 
that he had hemorrhoids prior to service, but it does not 
suggest that inflammatory bowel disease was present in, or 
was aggravated by, service.  

The Board notes that the RO contacted Dr. Serri by letter in 
June 1994, and requested that he provide any medical records 
he had concerning treatment of the veteran from February 1953 
to the present.  In July 1994, Dr. Serri responded that he 
retired in 1984 and no longer had access to any medical 
records.  Inasmuch as Dr. Serri's statement does not 
medically link any current inflammatory bowel disease to 
service, it is not new and material evidence for purposes of 
reopening the veteran's claim.  Elkins v. Brown, 8 Vet. App. 
391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  

The veteran's testimony to the effect that his inflammatory 
bowel disease is related to service is not supported by any 
competent (medical) evidence, i.e., a medical opinion.  As a 
layperson, the veteran is not competent to provide medical 
nexus evidence via his own opinion. 

Sleep Apnea

The evidence of record at the time of the May 1991 Board 
decision which previously denied this claim included the 
veteran's separation examination report which showed no 
abnormalities referable to a sleep disorder; VA examination 
reports dated in May 1976 and June 1988, which showed no 
complaints or abnormalities referable to a sleep disorder; 
numerous private medical records showing treatment for 
various problems from 1987 to 1989, reporting treatment for a 
head injury in October 1969, and that sleep apnea was first 
diagnosed in January 1989, and copies of letters from SSA.  

In May 1991 the Board found that the veteran first developed 
a sleep disorder after a head injury at work in 1969, and 
that it was not shown to be related to service.  

The evidence added to the record since the May 1991 Board 
decision includes copies of VA medical records from 1988 to 
1992, including duplicate copies; transcripts of personal 
hearings before the RO in January 1994 and before a member of 
the Board in August 1998, and duplicate copies of information 
contained in the claims file and resubmitted by the veteran 
in September 1992.  

As indicated above, the additional VA medical records show 
treatment for several medical problems, including continued 
medical care for sleep apnea from 1989 to 1992.  These 
additional medical records are not new, but are merely 
cumulative, because they show ongoing treatment for sleep 
apnea, a fact previously established and not in dispute.  
They do not tend to relate sleep apnea to service.  Hence, 
they are not so significant that they must be considered to 
fairly decide the merits of the claim.  

Similarly, duplicate copies of medical evidence and letters 
previously in the claims file and resubmitted by the veteran 
are cumulative and not new.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

SSA records are not relevant to the matter of whether sleep 
apnea is related to service.  They do not bear directly and 
substantially upon this issue and cannot be said to be new 
and material.  38 C.F.R. § 3.156.  

The veteran's testimony is basically cumulative, repeating 
contentions previously considered.  His lay assertions of 
medical causation are not "evidence" for the purpose of 
reopening the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Moreover, he has not provided any additional medical 
evidence to support his lay assertion that his sleep apnea 
had its onset in service.  In summary, the Board finds that 
the additional evidence is not both new and material, and 
that the claim of service connection for sleep apnea may not 
be reopened.  


ORDER

The appeal to reopen claims of service connection for 
inflammatory bowel disease and for sleep apnea is denied.  



			
	George R. Senyk
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

